Citation Nr: 1712775	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  12-26 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a kidney disorder, claimed as kidney problems with failure, as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from January 1961 to August 1964.  He also had an unverified period of inactive Air Force Reserve duty until January 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota, which denied the claim.  The Veteran filed a Notice of Disagreement (NOD) in January 2009 and a Statement of the Case (SOC) was issued in May 2009.  A supplemental SOC was issued in August 2012 and VA Form 9s were submitted in September 2012.  

The Veteran requested a Board hearing in the VA Form 9s received in September 2012.   That request was subsequently withdrawn in March 2013.

The Board remanded the claim in September 2013, a supplemental SOC was issued in June 2014, and it has returned to the Board for adjudication.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The Veteran seeks entitlement to service connection for a kidney disorder, claimed as kidney problems with failure as due to exposure to ionizing radiation.

In a private treatment letter from the Mayo Clinic dated in September 1985, it was noted that the Veteran had problems of persistent microscopic hematuria.  The letter noted that a cystoscopy was performed which showed the anterior urethra to be normal.  The prostatic urethra showed a mild increase in size but not significantly obstructive.  The mucosa of the bladder was smooth and nontrabeculated.  The urine cytology that had returned was negative for any evidence of tumor.  

Another private treatment record from Dr. M.L. dated in June 2000 showed that the Veteran continued to have microhematuria, which he reported for 12 or 13 years.  It was noted that he was worked up at one point and nothing was found.  A cystoscopy was performed and the anterior and posterior urethra was normal.  There was a bullous edema that was not noted to be suspicious.  The bladder seemed essentially normal except for very subtle increased microcapillary vascularity present diffusely throughout the bladder.  The physician noted that this had the appearance of possible external beam radiation therapy or Cytoxan therapy somewhere in the distant past - the Veteran denied either treatment.  

A September 2007 private treatment record from Dr. W.C. indicated that the Veteran was in stage IV renal failure and was being considered for a kidney transplant.  Private treatment records from Dr. D.D. dated in January 2008 showed that the Veteran was diagnosed with end stage renal disease.  In April 2008, another private treatment record from Dr. W.C. showed that the Veteran's renal failure was stable and he was seeing a nephrologist for treatment.  A collection of records received in August 2008 indicated that the Veteran was waiting for a renal transplant.  

In a statement the Veteran submitted in October 2008, he indicated that he believed he was exposed to radiation and other chemical toxins while on active military service.  The Veteran asserted that the locations of his exposures included Pakistan and border countries of India, Afghanistan, and the southern Soviet Union as well as the Philippine Islands and other Southeast Asia countries.  The Veteran reported that his work involved intelligence gathering and that his primary duty was as an analyst.  In Pakistan, he asserted that there was an emphasis on Soviet and Chinese activity, border air defense, U-2 flights, Soviet atomic bomb and intercontinental ballistic missile development and testing.  In the Philippines area, he indicated that the emphasis was on the Chinese and North Vietnam air force and missile activity.  He asserted that he was exposed in Pakistan, while he developed an intelligence manual for the intercept site at Peshawar.  He stated that the data was obtained through his work at their intercept station near Peshawar.  He also stated that he was authorized to travel to other areas and making direct contact with citizens, leaders, schools, universities, athletic programs, and the boy and girl scouts.  He stated that he also traveled near to and over the borders of Afghanistan, India, Kashmir and probably Russia.  He stated that it was while he was outdoors during this time that he was exposed to noxious gases, chemicals, and radiation.  He indicated that during the time he was there, Soviet forces were entrenched in Afghanistan and were using military actions against the country.  He also stated that the Soviet Union was actively engaged in testing various weapons for chemical warfare in the area north of their site, including testing atomic weapons and ICBMs.  He stated that it was during this time that nuclear missiles were produced and shipped to Cuba from a nearby factory.  He stated that the north winds over the mountain range undoubtedly carried radiation from these nuclear activities to their area.  The Veteran asserted that he authored a manual for Pakistan and one for the Philippines.  

He reported that he was issued a small radiation device while he was in Pakistan, and that the device was never examined.  He stated that the detector was required because of the high likelihood of being contaminated by atomic radiation.  

In the same statement, he indicated that he first had blood noted in his urine in a routine examination about one or two years after he was discharged.  It was diagnosed as benign hematuria.  In the following years, he indicated that the trace of blood continued and that periodic lab studies were otherwise normal.  He indicated that in 1984, blood dipsticks began showing occasionally 1+, though all other labs were normal and he had no other symptoms.  Then, in later years, the urine in blood progressed to 1-2+.  He indicated that the abnormalities of the bladder were first diagnosed at Mayo Clinic Rochester in 2000.  He noted that the physician had indicated the appearance of bladder lesions that were consistent with radiation exposure, which he had never had other than in the military.  In April 2001, he noted that he was diagnosed with stage four kidney disease, and he was placed on Cytoxan and prednisone.  The Veteran asserted that he believed his exposure to radiation and other noxious chemicals while overseas during his active duty service is "responsible" for his current health problems.  

The Veteran's service personnel records confirm that he was in Pakistan and the Philippines.  He has also submitted news articles that discuss the American presence in Pakistan during that time as well as one article that he noted came from a Peshawar, Pakistan newspaper discussing that the U.S. had built secret missile and rocket bases in Pakistan.  

In October 2009, the Veteran submitted a number of medical articles in support of his claim.  The articles included information supporting his contention that his alleged exposure to radiation caused or led to his current kidney disease.  

Also in October 2009, the Veteran testified in an informal conference report.  He reported that he wore a dosimeter 24 hours a day while he was in service to record the extent of exposure to radiation.  He reported that he worked in Pakistan and the Philippines.  While in Pakistan, he indicated that they fired rockets two times per month south of Tashkent, launched from Kemchynka, perimeter; the Veteran did not know who they targeted.  The Veteran reported that he first noted a problem with his kidneys in 2000.  

Claims based upon exposure to ionizing radiation are governed by separate regulations and each provides a separate distinct basis for establishing service connection.  See 38 C.F.R. §§ 3.309, 3.311.  

In this case, the Veteran does not assert, and the evidence does not show, that he participated in a "radiation-risk activity" as defined in 38 C.F.R. § 3.309(d).  He also is not asserting entitlement to service connection for a "radiogenic disease" as defined in 38 C.F.R. § 3.311.  Indeed, the Veteran is currently diagnosed with kidney failure.  A kidney disorder, to include failure, is not listed among the diseases specific to radiation-exposure.  See 38 C.F.R. §§ 3.309, 3.311. The Board notes that because the claim does not relate to a disease specific to radiation exposed veterans, or radiogenic diseases, the alleged exposure does not trigger any particular development under 38 C.F.R. §§ 3.309, 3.311.  

However, despite the fact that the Veteran does not qualify for entitlement to service connection based on the presumptions under 38 C.F.R. §§ 3.309, 3.311, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  The fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation.  Id.  

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a).  

In this regard, the Board notes that the evidence of record is insufficient to make a determination in this appeal and more development is required.  The Veteran reports that he believes he was exposed to radiation and other toxins in-service while he served in Pakistan and the Philippines.  His service personnel records confirm his service in those areas.  He has asserted that such exposures resulted in kidney symptoms such as hematuria, which persisted until he developed kidney disease.  Notably, his assertion of a current disability is supported by the available private treatment records.  Additionally, his assertion that he was exposed to radiation is suggested by the private treatment records indicating that in June 2000 he had microcapillary vascularity diffusely throughout his bladder, which the physician noted had the appearance of possible external beam radiation therapy or Cytoxan therapy.  The Veteran also supplied medical treatise information linking kidney disease and failure to radiation.  To date, the Veteran has not been afforded a VA examination to determine the etiology of his kidney disorder, to include kidney failure.  Here, the record contains evidence of a current kidney disorder, as well as an indication that his current kidney disorder is related to his period of service, to include his alleged exposure to radiation and other toxins therein.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  As there is insufficient evidence to decide the case, he should be examined so that a medical opinion can be obtained.

In May 2014, the Veteran reported that he planned to submit additional medical records, and he stated that it may take a few months to receive them.  The Board notes that in June 2014, the Veteran responded to the Supplemental SOC issued by the RO and he indicated that he had more evidence to submit.  To date, that evidence has not been received and associated with his claims file.  As the Board is already remanding the Veteran's claim for additional development, the Veteran should be afforded an additional opportunity to submit evidence in support of his claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO/AMC should obtain any outstanding treatment records.  Any attempts to obtain those records and responses received thereafter should be associated with the Veteran's claims file.

2.  Afford the Veteran the opportunity to submit the additional information he referenced in his May 2014 statement and his June 2014 Supplemental SOC notice response.  Any attempts to obtain those records and responses received thereafter should be associated with the Veteran's claims file.

3.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination by a nephrologist (M.D.) to determine the current nature and etiology of his kidney disease.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  The examiner is asked to address the following questions:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's kidney disorder, to include kidney failure, is etiologically related to his active military service, to include his service in Pakistan and the Philippines?

The examiner is asked to address the Veteran's contentions, including the medical articles concerning radiation exposure and its relation to kidney disease submitted by the Veteran as well as the June 2000 private treatment record from Dr. M.L. indicating that the Veteran had microcapillary vascularity diffusely throughout the bladder, which had "the appearance of possible external beam radiation therapy or Cytoxan therapy."  

*The VA examiner is advised of the following: the Board is cognizant that there is no VA presumption of service connection for chronic kidney disease as due to radiation exposure.  Thus, the question is what is the likelihood that this Veteran's chronic kidney disease is related to his period of service, to include his assertions regarding his service in Pakistan and the Philippines, given his medical history, family history, risk factors, etc.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale. If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

4.  Following the completion of the foregoing, the RO/AMC should readjudicate the Veteran's claim.  If the claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




